DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claim 6, in the reply filed on 11/29/2021 is acknowledged. The traversal is on the ground(s) that “unity of invention exists in that there is a special technical relationship among the claimed inventions… the word "block" or derivatives thereof does not appear in Chen ... the search and examination of the entire application could be made without serious burden”. This is not found persuasive. It is noted that unity of invention (common technical feature) exists in group I and group II. However, this technical feature does not contribute over the prior art, because this technical feature is already shown in Chen et al (US 20130269598 A1, “Chen”) as addressed in the requirement for election/restrictions; specifically Chen (entire document) teaches an apparatus for manufacturing a silicon carbide single crystal by growing the silicon carbide single crystal by a sublimation method (abstract and 0003), the apparatus comprising a crucible 5 (growth container) (figs 1-7 and 0041- 0048); a heat-insulating material 1 (container) surrounding the crucible 5 (growth container) and having a hole; a heating heater 3 (figs 1-7 and 0041); and an insulating member 8 for example in a shape of truncated cone (blocking member) configured to block the hole (figs 2-4, 0012 and 0042). Chen teaches all of the structural elements including the hole as instantly claimed. Therefore it is reasonably expected that the apparatus of Chen is capable of performing the instantly claimed functions of  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114.  Accordingly, the special technical feature linking the two Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists. Therefore, restriction is appropriate. Also, examiner notes that while Applicant argues that there is no search burden on the examiner, serious search burden is a requirement for US applications filed under 35 U.S.C. 111(a), not for the national stage entry applications.
Therefore, the requirement is still deemed proper and is therefore made FINAL. Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/29/2021. Claim 6 is currently examined on the merits.
Information Disclosure Statement
References lined-through on the information disclosure statement(s) were not considered because they were not related arts.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some [0031] of the instant specification as filed describes that “The blocking member 10 can be made of a material such as carbon, titanium, or tantalum. These materials are capable of withstanding a high temperature of 2000° C. or more…”. However a melting point of titanium is an inherent property of titanium, and the melting point of titanium is 1675 degrees Celsius, for example as evidenced by [0037] of US 20090098722 A1; apparently titanium is not a material which is capable of withstanding a high temperature of 2000° C. or more. Clarification and/or correction are/is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. While reciting “method for manufacturing a silicon carbide single crystal,” claim 6 also recites “an apparatus for growing a silicon carbide single crystal”. Therefore, claim 6 embraces the apparatus and process limitations in the same claim, thus failing to clearly recite the boundaries sought for protection. see MPEP 2173.05(p). 
The recited in claim 6 “A method for manufacturing a silicon carbide single crystal … to grow a silicon carbide single crystal … for growing a silicon carbide single crystal …” constitutes an indefinite subject matter. It is not clear whether the “silicon carbide 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al (US 20160040317 A1, “Ueta”), and further in view of Zhang et al (CN 107557872 A, machine translation, “Zhang”).
Regarding claim 6, Ueta (entire document) teaches a method for manufacturing a silicon carbide single crystal 53 by sublimating a silicon carbide raw material 52 to grow a silicon carbide single crystal 53 on a seed crystal substrate 51 in an apparatus for growing a silicon carbide single crystal 53 (0035), the apparatus including at least a growth container and a heat-insulating container that surrounds the growth container and has a hole for temperature measurement (figs 1 and, 3-7, 0030-0032), the method comprising measuring a temperature of the growth container via the hole for temperature measurement when the silicon carbide single crystal is grown (0023 and claim 9). Ueta teaches the hole for temperature measurement for growing the silicon carbide single crystal as addressed above, but does not explicitly blocking the hole for temperature measurement with a blocking member when the silicon carbide single crystal is cooled after the growth of the silicon carbide single crystal is ended. However Zhang (entire document) teaches a method of producing a silicon carbide crystal, wherein a temperature measuring hole is blocked with a sealing plug (blocking member) when the silicon carbide single crystal is cooled after the crystal growth being completed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 






/HUA QI/           Primary Examiner, Art Unit 1714